LOGO [logo.jpg]



THIRD AMENDMENT TO CREDIT AGREEMENT




This Third Amendment to Credit Agreement is entered into as of October 1, 2009,
by and between Highbury Financial Inc., a Delaware corporation ("Borrower") and
City National Bank, a national banking association ("CNB").


RECITALS


A.           Borrower and CNB are parties to that certain Credit Agreement,
dated as of November 9, 2006, as amended by that certain First Amendment to
Credit Agreement dated as of October 31, 2007 and that certain Second Amendment
to Credit Agreement dated October 1, 2008 (the Credit Agreement, as herein
amended, hereinafter the "Credit Agreement").


B.           Borrower and CNB desire to supplement and amend the Credit
Agreement as hereinafter set forth.


NOW, THEREFORE, the parties agree as follows:


1.
Definitions.  Capitalized terms used in this Amendment without definition shall
have the meanings set forth in the Credit Agreement.



2.
Amendments.  The Credit Agreement is amended as follows:



2.1           Section 1.11 (Demand Deposit Account) of the Credit Agreement is
deleted in its entirety and the number is reserved.


2.2           Section 1.30 (Termination Date) of the Credit Agreement is amended
by deleting the date “September 30, 2009” and inserting in its place and stead
the date “September 30, 2010”.


2.3           Sections 1.33 (Liquid Assets) and 1.34 (Marketable Securities) are
deleted in their entirety and the numbers are reserved.


2.3           Section 2.1 (Revolving Credit Loan) is stricken and replaced with
the following:


“2.1           Revolving Credit Loan.  Subject to the terms of this Agreement,
CNB agrees to make loans (“Revolving Credit Loans”) to Borrower, from the date
of this Agreement up to and including the Termination Date, at such times as
Borrower may request, up to the amount of the lesser of (a) the Revolving Credit
Commitment, or (b) twice the amount of EBITDA at the time of such request. The
Revolving Credit Loans may be repaid and reborrowed at any time up to the
Termination Date.”


 
1

--------------------------------------------------------------------------------

 

2.4           Section 2.1.1 (Interest) is stricken and replaced with the
following:


“2.1.1                      Interest.  The Revolving Credit Loans will bear
interest from disbursement until due (whether at stated maturity, by
acceleration or otherwise) at a rate equal to, at Borrower's option, either (a)
for a LIBOR Loan, the greater of (i) three and one-half percent (3.50%) per
year, or (ii) the LIBOR Interest Rate plus two and three-quarters percent
(2.75%) per year, or (b) for a Prime Revolving Loan, the greater of (i) three
and one-half percent (3.50%) per year, or (ii) the fluctuating Prime Rate plus
one-half percent (.50%) per year.  Interest on the Revolving Credit Loans and
other charges incurred under this Agreement will accrue daily and be payable (a)
in the case of a LIBOR Loan in which the Interest Period is (i) 3 months or
less, the last day of such Interest Period and (ii) more than 3 months, the date
that is 3 months from the first day of such Interest Period, then 3 months after
each such date if applicable, and, in addition, the last day of such Interest
Period and (b) in the case of a Prime Loan, monthly in arrears, on the last day
of each month, commencing on the first such date following disbursement; (c) if
a LIBOR Loan, upon any prepayment of any LIBOR Loan (to extent accrued on the
amount prepaid); and (d) at the Termination Date.  A Revolving Credit Loan will
be a Prime Loan any time it is not a LIBOR Loan.”


2.5           Section 2.3 (Loans and Payments) is stricken and replaced with the
following:


“2.3           Loans and Payments.  All payments will be in United States
Dollars and in immediately available funds.  Interest will be computed on the
basis of a 360 day year, actual days elapsed.    Any Loan will be conclusively
presumed to have been made to or for the benefit of Borrower when CNB, in its
sole discretion, believes that the request therefor has been made by authorized
persons (whether in fact that is the case), or when the Loan is advanced via
wire transfers as requested by Borrower, regardless of whether any Person other
than Borrower may have authority to draw against such account.”


2.6           Section 2.5 (Unused Facility Fee) is stricken and replaced with
the following:


“2.5           Unused Facility Fee.  Borrower will pay the Unused Facility Fee
on the last day of each calendar quarter; such fee will be non-refundable and
fully earned when paid.”


2.7           Sections 6.8.2 and 6.8.4 are deleted in their entirety and the
numbers are reserved.


3.
Existing Agreement.  Except as expressly amended herein, the Credit Agreement
shall remain in full force and effect, and in all other respects is affirmed.



4.
Conditions Precedent.  This Amendment shall become effective upon the
fulfillment of all of the following conditions to CNB’s satisfaction:



4.1           CNB shall have received this Amendment duly executed by Borrower;
and


4.2           CNB shall have received the Unused Facility Fee in the approximate
amount of $7,666.67.


5.
Counterparts.  This Amendment may be executed in any number of counterparts, and
all such counterparts taken together shall be deemed to constitute one and the
same instrument.



6.
Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be construed in accordance with, and governed by the laws of the
State of California.


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


"Borrower"



Highbury Financial Inc., a Delaware corporation





By:   /s/ Richard Foote                     

         Richard Foote, Chief Executive Officer





"CNB"


City National Bank, a national
banking association




By:   /s/ Brandon Feitelson            
         Brandon Feitelson, Vice President

 
3

--------------------------------------------------------------------------------

 
